Per Curiam.
This is a personal injury action against the Secretary of State as Director of the Michigan Motor Vehicle Accident Claims Fund and statutory agent of an unidentified motorist. MCLA 257.1101 et seq.; MSA 9.2801 et seq. Plaintiffs’ action was dismissed on defendant’s motion for directed verdict at the close of plaintiffs’ proofs. Plaintiffs appeal as of right.
In Caldwell v Fox, 394 Mich 401, 407; 231 NW2d 46 (1975), the Court stated:
"At the outset we reiterate a well-established principle of law: The jury, not the trial judge, is the trier of fact. Whenever a fact question exists, upon which reasonable persons may differ, the trial judge may not direct a verdict. Conversely, when no fact question exists, the trial judge is justified in directing a verdict. In deciding whether or not to grant a motion for a directed verdict, the trial judge must accord to the non-moving party the benefit of viewing the testimony and all legitimate inferences that may be drawn therefrom in a light most favorable to the non-moving party. If the evidence, when viewed in this manner, establishes a prima facie case, the motion for a directed verdict must be denied. In Detroit & Milwaukee R Co v Van Steinburg, 17 Mich 99, 117 (1868), Chief Justice Thomas M. Cooley said:
" 'In determining this question, we must look at the case as it appears from the plaintiff’s own testimony, unqualified by any which was offered on the part of the defendants, and must concede to him any thing which he could fairly claim upon that evidence. He had a right to ask the jury to believe the case as he presented it; and, however improbable some portions of his testimony may appear to us, we can not say that the jury might not have given it full credence. It is for them, and not for the court to compare and weigh the evidence.’
"This standard was most recently reaffirmed in Dodd v Secretary of State, 390 Mich 606, 612; 213 NW2d 109 (1973), where it was said that the court must 'view the *142testimony in the light most favorable to the plaintiff and draw the reasonable inferences therefrom which are in his favor’.”
Plaintiffs’ case contained the eyewitness testimony, by way of deposition, of Stephen Merritt who testified that the Plaintiff Peter Dumansky had been run down by an inattentive motorcyclist. This witness had managed to take several photographs showing Peter Dumansky shortly after being hit and purporting to show the offending motorcycle and its two riders. All parties agree that the driver pictured in these photographs is the original defendant in this suit, William Abney.
In order for these plaintiffs to recover from the Accident Claims Fund the tortfeasor must be unidentified. See MCLA 257.1112; MSA 9.2812 and MCLA 257.1117; MSA 9.2817. If it is assumed that William Abney was the tortfeasor then plaintiffs can have no recovery from the Accident Claims Fund since the tortfeasor would not be unidentified. However, Abney testified that he was not the driver of the motorcycle that struck the plaintiff. The pictures were taken subsequent to the collison and witness Merritt was not able to identify Abney as the driver of the offending motorcycle. Therefore, a jury could have found that Abney was not the tortfeasor.
In granting the directed verdict the circuit court stated in part:
"THE COURT: Well, there is one thing that neither of you have touched upon. The act requires that the Unidentified person be negligent. And the negligence be the proximate cause of the accident.
"Now, the Plaintiff’s injuries were approximately caused by something, but there isn’t anything that can be argued to that Jury that was the negligence of *143anybody on a motorcycle, unless it was Abney, nobody else can testify. You can’t exclude — you can’t take Merritt’s testimony and exclude Abney. * * * I suggest to you that there is nothing at this point for a Jury to decide. The motion is granted.
"If I were to let the matter go to the Jury in its present condition, I would be telling the Jury you have heard a great deal of disjointed material, and I suggest to you that engages in speculation and determine whether or not it would have been Abney who hit Dumansky, or somebody other than Abney hit Dumansky.
"I do not believe in letting Juries speculate. I will not let this one speculate, and it would be pure speculation. I’m sorry.”
Aside from the testimony of witness Merritt there was an absence of evidence from which negligence by a motorist could reasonably be inferred. Merritt’s deposition, however, contains testimony to the effect that he saw a motorcycle driver whom he cannot identify negligently run down the plaintiff; that he, Merritt, then photographed the plaintiff rolling on the ground and then a few seconds later "put the camera down to watch the machine that hit him”. Merritt had no doubt that he then photographed the driver of the offending motorcycle. But he had taken his eyes off of the motorcyclist for a moment when he looked at the man lying in the street. Merritt was able to identify the motorcycle by virtue of its unique composition, but the witness stated that his attention was first directed toward the various unusual items on the motorcycle "[w]hen he parked in the street just after the impact”. From this evidence it would be possible for a jury to conclude that the witness, Merritt, had seen a motorcycle negligently run *144down the plaintiff, that Merritt momentarily lost sight of that motorcycle and then erroneously fixed his sight on Abney’s motorcycle. In sum, evidence of negligence was presented. An issue of fact then existed as to whether the individual that witness Merritt observed immediately before the accident was Abney or an unidentified motorcyclist, and therefore the trial court erred in directing the verdict.
On remand should plaintiffs offer Sharon Turner’s testimony regarding an unidentified motorcyclist’s statement made shortly after the accident, the trial court should consider whether that testimony is admissible under the excited utterance exception to the hearsay rule. Grassi v Austerberry, 6 Mich App 690; 150 NW2d 529 (1967), Rice v Jackson, 1 Mich App 105; 134 NW2d 366 (1965).
Reversed and remanded. Costs to plaintiffs.